Citation Nr: 0706553	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1947.  

In November 2005, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  At that time, the 
undersigned Veterans Law Judge granted the veteran's motion 
to have his case advanced on the Board's docket.  

In December 2005, the Board of Veterans' Appeals (Board) 
remanded the case to the Appeals Management Center (AMC) in 
Washington, D.C. for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of tinnitus in service or for many years thereafter.  

2.  The veteran currently is not shown to suffer from 
tinnitus that is due to any event or incident of his period 
of active service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by tinnitus 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In September 2004, June 2005, and February 2006, the RO&IC 
and AMC informed the veteran that in order to establish 
service connection for psychiatric disability, there had to 
be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO&IC and AMC notified the veteran and his representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claim; (2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO&IC and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO&IC and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statement of the Case (SSOC) issued 
in May 2005 set forth the text of those laws and regulations.  
Moreover, the Statement of the Case (SOC) and the SSOC's 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  

Following such notices, the RO&IC and AMC granted the veteran 
additional time to develop the record; and thereafter, the 
RO&IC readjudicated the veteran's appeal.  Thus, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).  

In evaluating this claim, the Board is aware of the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The AMC included such notification in 
its SSOC issued in November 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claim.  

Given the efforts by the RO&IC and AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim for service connection 
for tinnitus.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the record discloses that the veteran's tinnitus 
was first clinically confirmed during a VA examination in 
June 1998.  He asserts that it is the result of an injury 
suffered in service in the summer of 1946 and was treated at 
a in Washington, D.C. and at the Philadelphia Naval Hospital.  

The veteran reports that, while swimming, he was kicked in 
the right ear.  He states that he went to a corpsman, H. T., 
who informed the veteran that he could possibly have a 
perforated eardrum.  

In an April 2001 statement, Dr. T. remembered an incident in 
service when a sailor had been kicked in the ear while 
swimming.  However, he acknowledged that he could not recall 
the individual or whether he had actually seen the sailor or 
had merely heard of the incident.  

The veteran stated that, if he had seen a perforated eardrum, 
he would have referred the individual to a physician.  He 
noted that he was from the same area as the veteran and that 
if he had seen the veteran in service, he most likely would 
have commented on that fact.  

Despite Dr. T.'s statement, the veteran's service medical 
records, including the reports of his service entrance and 
separation examinations, are negative for any complaints or 
clinical findings of an ear or head injury.  

From October 2001 through April 2005, the RO&IC requested 
records of the veteran's claimed 1946 ear injury through the 
National Personnel Records Center (NPRC).  

In September 2002 and July 2004, the NPRC reported that 
searches had been negative for inpatient clinical records 
from 1946 reflecting the claimed treatment Philadelphia Naval 
Hospital.  

In July 2004, the NPRC also reported that there was no 
general registry available for 1946 outpatient clinical 
records from Philadelphia Naval Hospital.  

In April 2005, the NPRC reported that a search had been 
negative for the veteran's 1946 records from the Naval 
Dispensary in Washington, D.C.  The NPRC also reported that 
it had search the Bureau of Medicine records with negative 
results.  

In September 2006, the veteran was examined by VA to 
determine the likely etiology of his claimed tinnitus.  The 
veteran related his history of having had an ear injury in 
service and noted that constant tinnitus had had its onset in 
the early 1950's.  

Following the examination, the examiner felt that the 
veteran's tinnitus had not been caused by blunt trauma to the 
head or by perforation of the eardrum during service.  The 
examiner noted that if the veteran's tinnitus was due to 
trauma, it would have more likely have occurred at the time 
of the injury or within a year of the injury.  

In this case, the only reports of a nexus between the claimed 
ear injury in service and the claimed tinnitus come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  

Absent competent evidence of the onset of tinnitus in service 
or of a nexus between any currently demonstrated tinnitus and 
any event or incident in service, the veteran cannot meet the 
criteria for service connection.  

Accordingly, based on its review of the record, the Board 
finds that service connection for tinnitus is not warranted.  



ORDER

Service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


